COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION FOR

Appellate case name:      Mark Hotze, Steven Hotze, Richard Hotze and Troika Partners, et al
                          v. David Hotze, Donna Hotze as Trustee, and Bruce Hotze

Appellate case number:    01-18-00039-CV

Trial court case number: 2016-36300

Trial court:              61st District Court of Harris County

Date motion filed:        August 30, 2018

Party filing motion:      Appellees, David Hotze, Donna Hotze as Trustee, and Bruce Hotze

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Jennifer Caughey
                         Acting Individually      Acting for the Court

Panel consists of: Justices Higley and Caughey.

Justice Brown not participating.


Date: September 26, 2018